Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 4/21/2021. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 1/31/2022 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clearly recited that the hardware processor is tied to the apparatus.  The apparatus components including generators, inducers, controller etc. which are mere software/program per se in the claims are executed by the hardware processor. This does not indicate that the processor is a part of the apparatus.  Therefore, the apparatus is a software per se.  It is recommended to recite that the apparatus comprises the hardware processor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Per claim 1, it is not clear whether applying in order of priority means applying in order of priority determined from the prioritization of the refined rules.  Interpretation: the order of priority is determined from the prioritization of the refined rules.  At line 10 it is not clear whether the historical tradeoff instances refer to the plurality of historical tradeoff instances (note that dependent claims recite the historical tradeoff instances). Interpretation: the plurality of historical tradeoff instances at line 5.
 	Per claim 10, at line 6, it is not clear whether the historical tradeoff instances refer to the plurality of historical tradeoff instances. Note that in claim 11, “the historical tradeoff instances” is recited.  Interpretation: the plurality of historical tradeoff instances.
 	Per claim 17, it is not clear whether applying in order of priority means applying in order of priority determined from the prioritization of the refined rules.  Interpretation: the order of priority is determined from the prioritization of the refined rules.
 	Per claim 18, at line 7, it is not clear whether the historical tradeoff instances refer to the plurality of historical tradeoff instances. Interpretation: the plurality of historical tradeoff instances.
 	Per claim 19, it is not clear whether applying in order of priority means applying in order of priority determined from the prioritization of the refined rules.  Interpretation: the order of priority is determined from the prioritization of the refined rules.
 	Per claims 2-9, 11-16, and 20, these claims are rejected because they depend from claims 1, 10, and 18 respectively and do not cure the deficiency.

 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lehr (US 20210110293).

10. A method for continuous learning-based application related trade-off resolution and implementation, the method comprising: 
generating, by at least one hardware processor, based on a plurality of historical tradeoff instances, an application feature matrix ([0004], wherein the metrics define coverage and accuracy of the plurality of rules according to historical data used for generating the machine learning model; [0024] During execution of instances of process scenarios related to a workflow, workflow data is generated. Such data may be stored as historical data at relevant systems, and may be collected and evaluated for use by a machine learning service to provide predictive services; [0025] a generic framework may be defined to include features associated with the workflow data. The features of the generic framework data may be defined as variables with correspondingly stored data; [0027] machine learning logic may be used for training received data such as historical data from past process workflow execution, and different rules may be identified. The rules may be related to observations of scenarios of process steps complying with certain conditions, or corresponding to particular input values or related to process specifics; [0028], The customer-specific data may be … tracked in the historical data. When such data is used to determine machine learning models, decision trees may be generated that provide associations of rules that correspond to observations identified in the data; [0030], capturing observations of process outcomes based on used data training the model; [0031] A machine learning model includes multiple decision trees with decision rules that are calculated based on available historical data from executed instance of a process workflow. The process workflow may be a particular scenario implementation of a generic workflow that includes multiple scenarios having similar process features; [0025] The features of the generic framework data may be defined as variables with correspondingly stored data. The variables may be associated with dependent and independent data; [0069] The data at Table, i.e. the titanic dataset as an example for an approval workflow, as it is a classification problem related to determining whether the passengers survive or not. The data set at Table 1 features such as Pclass, ticket class, name, sex, age, where the passenger embarked, etc. The column “Survived” displays the outcome; Note that a feature matrix is a known term used in a machine learning model in the pertinent art to describe the list of columns that contain independent variables to be processed, including all lines in the dataset, called lines of observation).
generating, by the at least one hardware processor, based on the application feature matrix and an analysis of historical tradeoff instances, a resolution associated with a new tradeoff instance and implementing, by the at least one hardware processor, with respect to the new tradeoff instance, the resolution associated with the new tradeoff instance ([0031] A machine learning model includes multiple decision trees with decision rules that are calculated based on available historical data from executed instance of a process workflow. The process workflow may be a particular scenario implementation of a generic workflow that includes multiple scenarios having similar process features; [0020] Based on the implementation of the logic of the process and defined rules for data processing during the process execution, a result from a triggered process may be acquired. The result from a process execution may require user manual interaction at one or more of the process steps or may be automated to provide a result without manual interaction. The process rules defined for a process may include rules that support automatic process resolution when the rule is associated with particular use cases;  [0039], Such a rule covers two scenarios where one of the scenarios—a first one where the initiated process execution request complies with the rule and an automatic resolution of the process execution may be achieved and a result may be generated in an automatic manner without manual interaction; [0004], wherein the metrics define coverage and accuracy of the plurality of rules according to historical data used for generating the machine learning model; based on an evaluation of the plurality of rules according to the metrics and a predetermined criteria … generating a process result according to the first rule, wherein the instance of the process workflow complies with prerequisites defined at the first rule; [0013], The process workflow is an approval process workflow and the instance of the approval process workflow is executed automatically without manual input to generate an approval process result when input data for executing the instance comply with the first rule; [0025] When prediction results of a machine learning logic correspond to accuracy levels acceptable for implementation in a process automation logic, rules determined through the machine learning techniques may be implemented as processing rules for process automation; [0048] train a machine learning model to provide predictive services for process execution results and provide insight on execution logic to be implemented within the logic of the application service 140 to be used for automatic process execution).

 	11. The method for continuous learning-based application related trade-off resolution and implementation according to claim 10, wherein generating, by the at least one hardware processor, based on the application feature matrix and the analysis of historical tradeoff instances, the resolution associated with the new tradeoff instance further comprises: generating, by the at least one hardware processor, based on the application feature matrix, association rules for the historical tradeoff instances for which decisions are not known  ([0006] the machine learning model may be trained over the historical data to determine the plurality of rules and the plurality of decision trees, wherein the historical data is collected at one or more systems where instances of the process workflow were executed; [0057], further rules may be defined that exactly correspond to rules identified by the machine learning models. In further examples, new rules can be defined to be added to the process rules 145 that may be based on captured process execution scenarios and trends that do not correspond with expected process flow; [0085], the machine learning model may be trained over historical data, such as collected historical data 150, FIG. 1, to determine the multiple rules and the plurality of decision trees; [0088] A coverage metric may be determined for a first rule from the plurality of rules to identify an amount of data from the historical data that complies with the rule. An accuracy metric may be determined for the first rule to identify whether a predicted result acquired according to the first rule corresponds to an actual result as included in the historical data used for generating the decision trees including the rules).  
 	12. The method for continuous learning-based application related trade-off resolution and implementation according to claim 11, wherein generating, by the at least one hardware processor, based on the application feature matrix and the analysis of historical tradeoff instances, the resolution associated with the new tradeoff instance further comprises: generating, by the at least one hardware processor, based on the application feature matrix, a decision tree for the historical tradeoff instances for which decisions are known ([0028] When such data is used to determine machine learning models, decision trees may be generated that provide associations of rules that correspond to observations identified in the data; [0055],  a decision rules from a model of the ML models 130 may be evaluated and selected to be incorporated into the process rules 140 based on meeting a predefined criteria. The criteria for selecting a decision rule may be based on qualitative and quantitative parameters, and also may be associated with manual interaction of a process analyzer or responsible process manager. The decision rules that may be implemented in the process workflow logic. As the decision rules are extracted from a machine learning model, the rules may be associated with better understanding of the process workflow that is not apparent when the process workflow is designed and implemented; [0038] Once decision trees are evaluated according to algorithm implemented logic for evaluation, decision rules may be filtered to determine a set of decision rules that correspond to acceptable performance and accuracy criteria defined for a workflow; [0052] Based on computations of metrics for the decision trees and decision rules part of a model from the machine learning models 130, a selection of decision rules may be performed and these selected decision rules may be input and implemented as part of process rules 145 to be used during process execution; [0006] the machine learning model may be trained over the historical data to determine the plurality of rules and the plurality of decision trees, wherein the historical data is collected at one or more systems where instances of the process workflow were executed; [0085], the machine learning model may be trained over historical data, such as collected historical data 150, FIG. 1, to determine the multiple rules and the plurality of decision trees; [0088] A coverage metric may be determined for a first rule from the plurality of rules to identify an amount of data from the historical data that complies with the rule. An accuracy metric may be determined for the first rule to identify whether a predicted result acquired according to the first rule corresponds to an actual result as included in the historical data used for generating the decision trees including the rules).
 	13. The method for continuous learning-based application related trade-off resolution and implementation according to claim 12, further comprising: inducing, by the at least one hardware processor, based on the generated association rules and the generated decision tree, decision rules ([0038] Once decision trees are evaluated according to algorithm implemented logic for evaluation, decision rules may be filtered to determine a set of decision rules that correspond to acceptable performance and accuracy criteria defined for a workflow; [0006] the machine learning model may be trained over the historical data to determine the plurality of rules and the plurality of decision trees, wherein the historical data is collected at one or more systems where instances of the process workflow were executed; [0085], the machine learning model may be trained over historical data, such as collected historical data 150, FIG. 1, to determine the multiple rules and the plurality of decision trees; [0088] A coverage metric may be determined for a first rule from the plurality of rules to identify an amount of data from the historical data that complies with the rule. An accuracy metric may be determined for the first rule to identify whether a predicted result acquired according to the first rule corresponds to an actual result as included in the historical data used for generating the decision trees including the rules).
 	14. The method for continuous learning-based application related trade-off resolution and implementation according to claim 13, further comprising: applying, by the at least one hardware processor, default rules to a cold start scenario [0004], include the first rule as a predefined rule for automatic processing; ([0023], cloud services implemented at a cloud platform infrastructure may be accessed via instantiated interfaces and received input to start a process execution instance).
15. The method for continuous learning-based application related trade-off resolution and implementation according to claim 14, further comprising: refining, by the at least one hardware processor, the decision rules and the default rules to generate refined rules (Lehr, see at least [0004], updating process rules…defined at the first rule; [0094], rules persisted in the machine learning model may be also iteratively evaluated after updating the machine learning model according to the iteratively collected historical data; [0029], enhance process rules and process execution may improve system performance).
 	16. The method for continuous learning-based application related trade-off resolution and implementation according to claim 15, further comprising: determining, by the at least one hardware processor, for each of the refined rules, a confidence level; and prioritizing, by the at least one hardware processor, based on the determined confidence level, the refined rules (Lehr, see at least [0081], a selection of a rule from the provided pre-filtered set of rules complying the criteria for evaluation. A selected rules may be incorporated and implemented as part of the process rules defined for the workflow service 220; [0055], a decision rules from a model of the ML models 130 may be evaluated and selected to be incorporated into the process rules 140 based on meeting a predefined criteria. The criteria for selecting a decision rule may be based on qualitative and quantitative parameters; [0004], calculating metrics for the plurality of rules, wherein the metrics define coverage and accuracy of the plurality of rules according to historical data used for generating the machine learning model; based on an evaluation of the plurality of rules according to the metrics and a predetermined criteria, reducing the plurality of rules to determine a first set of rules from the plurality of rules to be provided for evaluation and determination of a first rule to be incorporated into process rules defined for the process workflow at a process execution engine; Note that the accuracy  and coverage level corresponds to the confidence level and the selected rules are the prioritized rules from the plurality of rules).
  	Per claim 18, this is a medium version of claim 15, and is rejected for the same reasons set forth in connection with the rejection of claim 15 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter over the prior arts
Claims 1-9 are allowed over the prior arts.
Claims 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	While Lehr teaches automated execution of instances of a process workflow including extracting rules from a ML model for prediction of results of the instances with decision trees and rules, US20210133515 teaches automatic rule generation platform applying machine learning and providing decision trees, US 20190279097 teaches  an ensemble of decision trees for an optimal or best action to achieve a desired outcome, US 20220222675 teaches editing a classification rules, US 20170213280 teaches machine training using past data for which the outcome is known; US20210150372 teaches auditable reasoning of underlying rule engines to compute an input fact, US20200092178 teaches implementing a decision action element by a decision table that includes decision inputs and condition logic for decision answer, the prior arts of record, taken alone or in combination, do not teach the combination as a whole including the features: applying, by the at least one hardware processor, in order of priority, a specified number of the refined rules to the new tradeoff instance in claim 19; and generating, by the at least one hardware processor, based on the application of the specified number of the refined rules to the new tradeoff instance, the resolution associated with the new tradeoff instance as recited similarly in claim 1, 17, and 20.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pingle (“selection of obsolescence resolution strategy based on a multi criteria decision model”) is related to a decision tree model for resolution selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INSUN KANG/Primary Examiner, Art Unit 2193